Case 2:19-cv-04821-MWF-KS Document 79 Filed 03/31/21 Page 1 of 5 Page ID #:811




 1 KAZEROUNI LAW GROUP, APC

 2
   Abbas Kazerounian, Esq. (SBN: 249203)
   ak@kazlg.com
 3 245 Fischer Avenue, Unit D1

 4 Costa Mesa, CA 92626
   Telephone: (800) 400-6808
 5 Fax: (800) 520-5523

 6
     KAZEROUNI LAW GROUP, APC
 7 Yana A. Hart, Esq. (SBN: 306499)

 8 yana@kazlg.com
     2221 Camino Del Rio S., Suite 101
 9 San Diego, CA 92108

10 Telephone: (619) 233-7770
     Facsimile: (800) 520-5523
11

12 Attorneys for Plaintiffs
     Arthur Catalano, Matthew Fernandes,
13 Andre Joseph, Alexander Alonso, and Randolph Jones

14
                            UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16    RICHARD DALTON, MATTHEW               Case No.: 2:19-cv-04821-MWF-KS
      FERNANDES, ANDRE JOSEPH,
17    ALEXANDER ALONSO, AND                 CLASS ACTION
18    RANDOLPH JONES, individually
      and on behalf of all others similarly PLAINTIFFS’ MOTION TO
19
      situated,                             REOPEN CASE PURSUANT TO
20                                          FRCP 60(b)
                   Plaintiffs,
21
                                            Hon. Michael W. Fitzgerald
22                          v.              Date: May 3, 2021
                                            Time: 10 a.m.
23
      ANOVOS PRODUCTIONS, LLC
24    DISNEY LUCASFILM LTD.,
      NBCUNIVERSAL MEDIA, LLC,
25
      AND CBS STUDIOS, INC.,
26
                   Defendants.
27

28

     MOTION TO REOPEN CASE                        Dalton et al. v. Anovos Productions, LLC et al.
                                                             Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 79 Filed 03/31/21 Page 2 of 5 Page ID #:812




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.   INTRODUCTION
 3         The Court should reopen this case for the purpose of issuing an order compelling
 4 defendant Anovos Productions, LLC (“Anovos” or “Defendant”) to comply with the

 5 terms of the settlement agreement reached between the parties on or around August 4,

 6 2020. Defendant has failed to pay monthly installments to Plaintiffs’ counsel in

 7 October, November, December, January, and February. Pursuant to the settlement

 8 agreement between the parties, this Court is the proper venue for enforcing the

 9 agreement, and the parties stipulated in the Settlement Agreement that this Court retain

10 jurisdiction for the purposes of enforcing the settlement.

11   II.   BACKGROUND
12         After thorough settlement discussions, the parties resolved this matter on August
13 4, 2020. Declaration of Yana A. Hart (“Decl. Hart”), ¶5. Defendant agreed to settle

14 the named Plaintiffs’ claims, as well as the individual claims for certain other class

15 members who were clients of Plaintiffs’ counsel. Id. at ¶6. Defendant also agreed to

16 pay Plaintiffs’ counsel an amount designated as attorney’s fees. Id. at ¶ 7. Defendant

17 has failed to comply with the terms of the settlement. Id. at ¶11. Further, Defendant has

18 failed to respond to demands from Plaintiffs’ counsel to discuss resolution of

19 Defendant’s failures. Id. at ¶¶12-13. Unfortunately, Defendant’s counsel has recently

20 informed Plaintiffs’ counsel that they no longer represent Defendant. Id. at ¶14.

21 Plaintiffs’ counsel cannot speak to Defendant directly because Defendant’s counsel is

22 listed as an attorney representing Defendant (i.e. was not formally withdrawn), and is

23 also listed as a contact party under the settlement agreements. Id. at ¶15. Therefore,

24 Plaintiffs’ counsel could not conduct effective meet and confer conference on this

25 matter with counsel. Id. at ¶16. Plaintiffs intend to serve Defendant directly through a

26 process server with Plaintiffs’ motion. Id. at ¶16.

27

28
                                              -1-
     MOTION TO REOPEN CASE                               Dalton et al. v. Anovos Productions, LLC et al.
                                                                    Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 79 Filed 03/31/21 Page 3 of 5 Page ID #:813




 1         The terms of the agreement breached by Defendant were material terms which
 2 were the basis for Plaintiffs’ agreement to dismiss this case. Id. at 17. Both Defendant

 3 and the Plaintiffs agreed that the Central District of California would retain jurisdiction

 4 over any disputes arising out of or in connection with the settlement agreement. Id. at

 5 ¶8. If the court grants Plaintiffs’ motion to reopen this case, Plaintiffs intend to file a

 6 motion to enforce the terms of the settlement agreement. Id. at ¶18.

 7         Plaintiffs respectfully request an order by this Court reopening this case pursuant
 8 to Fed. R. Civ. Proc. 60(b)(6) in order for this Court to decide a motion to enforce the

 9 settlement agreement reached by the parties to this action.

10 III.    ARGUMENT
11             a. This Court Should Reopen the Case for the Purpose of Enforcing
12                the Settlement Agreement.
13                    i. Legal Standard to Reopen Case Under Federal Rule of Civil
14                       Procedure 60(b)(6).
15         “Federal Rule of Civil Procedure 60(b)(6) provides that a court ‘may relieve a
16 party or its legal representative from a final judgment, order, or proceeding for ... any

17 ... reason that justifies relief.’” Zurich American Insurance Company v. Peterson-Dean,

18 Inc. No. 13-cv-05758-DMR, 2017 WL 2834111 at * 2 (C.D. Cal. 2017). “‘Generally,

19 only “extraordinary circumstances” justify relief under the rule.’” Zurich American

20 Insurance Company, 2017 WL 2834111 at *2 (citing Keeling v. Sheet Metal Workers

21 Int'l Ass'n, Local Union 162, 937 F.2d 408, 410 (9th Cir. 1991)). “Repudiation of a

22 settlement agreement that terminated litigation pending before a court constitutes an

23 extraordinary circumstance, that justifies vacating a dismissal order under Rule

24 60(b)(6).” Zurich American Insurance Company, 2017 WL 2834111 at *2 (citing

25 Keeling v. Sheet Metal Workers Int'l Ass'n, Local Union 162, 937 F.2d 408, 410 (9th

26 Cir. 1991)).

27 //

28
                                               -2-
     MOTION TO REOPEN CASE                                Dalton et al. v. Anovos Productions, LLC et al.
                                                                     Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 79 Filed 03/31/21 Page 4 of 5 Page ID #:814




 1                   ii. Defendant’s Actions Justify Reopening this Case to Enforce
 2                       the Terms of the Settlement.
 3         In Zurich, a settlement agreement was reached between the parties to the action,
 4 and the court issued an order of dismissal and closed the case. Zurich American

 5 Insurance Company, 2017 WL 2834111 at *2. However, the Defendant soon failed to

 6 make a $100,000 installment payment pursuant to the settlement agreement and failed

 7 to cure the breach. Id. By the clear, unambiguous terms of the settlement agreement,

 8 the Southern District of California was to retain “jurisdiction over the Parties in order

 9 to (a) enforce the terms of this Agreement, (b) resolve any disputes relating to or arising

10 under this Agreement, and/or (c) enter and enforce any judgment pursuant to Paragraph

11 4 of this Agreement.” Id. Paragraph 4 of the agreement discussed the consequences of

12 the defendant’s failure to pay. Id. Despite the court having previously dismissed and

13 closed the case, the court in Zurich found that the defendant’s failure to pay an

14 installment payment and subsequent failure to cure its default constituted an

15 “extraordinary circumstance” which warranted reopening of the case. Id. at 3.

16         Here, the parties entered into a final settlement agreement which was the basis
17 for terminating the litigation. Decl. Hart, ¶ 18. Part of the agreement involved a

18 stipulation that this Court retain jurisdiction for purposes of enforcing the agreement.

19 Id. at ¶21. Further, Defendant has failed materially to comply with the terms of the

20 settlement agreement which was the reason for the termination of the litigation. Id. at

21 ¶18. As in Zurich, where the defendant has defied the agreement which was the cause

22 of the termination of the litigation, the court has cause to reopen the case under Fed.

23 Rule. Civ. Proc. 60(b)(6). Zurich American Insurance Company, 2017 WL 2834111 at

24 *3.

25         Therefore, this court should find good cause to reopen this case and decide
26 Plaintiffs’ motion to enforce the settlement agreement.

27 //

28
                                               -3-
     MOTION TO REOPEN CASE                                Dalton et al. v. Anovos Productions, LLC et al.
                                                                     Case No.: 2:19-cv-04821-MWF-KF
Case 2:19-cv-04821-MWF-KS Document 79 Filed 03/31/21 Page 5 of 5 Page ID #:815




 1                              IV. RELIEF REQUESTED
 2         Plaintiffs respectfully request an order reopening this case pursuant to Fed R.
 3 Civ. Proc. 60(b)(6) for the purposes of allowing Plaintiffs to file a motion to enforce

 4 the settlement agreement agreed upon by the parties.

 5

 6                                             KAZEROUNI LAW GROUP, APC
 7
     Date: March 31, 2021                          By: s/ Yana Hart
 8                                                      Yana A. Hart, Esq.
 9                                                      Attorneys for Plaintiffs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -4-
     MOTION TO REOPEN CASE                               Dalton et al. v. Anovos Productions, LLC et al.
                                                                    Case No.: 2:19-cv-04821-MWF-KF
